DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment/Comment
This Office Action is in response to the Applicant’s Communication filed on 03/17/2021.  In virtue of the communication:
Claims 1-14 are present in the instant application.
Claims 1 and 9 are amended.
Claim 15 is canceled.
The references cited in the Information Disclosure Statement (IDS) filed on 03/17/2021 have been considered by the examiner.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. David Galin on 04/05/2021.
The application has been amended as follows: 
Claim	1.	(Currently Amended) A device comprising:
	a multi-layer ceramic-based structure comprising a plurality of ceramic-based layers;
	a protrusion formed by at least one of the ceramic-based layers extending beyond at least one other of the ceramic-based layers at an edge of the multi-layer ceramic-based structure; and
	at least one antenna entirely formed by at least one conductive layer on the protrusion.

Examiner’s Statement of Reasons for Allowance
Claims 1-14 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a multi-layer ceramic-based structure comprising a plurality of ceramic-based layers; a protrusion formed by at least one of the ceramic-based layers extending beyond at least one other of the ceramic-based layers at an edge of the multi-layer ceramic-based structure; and at least one antenna entirely formed by at least one conductive layer on the protrusion” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-14 are allowed as being dependent on claim 1), which are not found in the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.


/JIMMY T VU/Primary Examiner, Art Unit 2844